DETAILED ACTION
The applicant’s amendment filed on March 22, 2021 was received.  Claim 2 was cancelled.  Claims 1, 3, 4, 8 and 9 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 12, directed to an invention non-elected without traverse.  Accordingly, claim 12 has been cancelled (see Examiner’s Amendment below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 12 is cancelled.

Reasons for Allowance
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the method of claim 1, specifically comprising the step of after applying the liquid heat resistant material, disposing the porous separator layer on the liquid heat resistant material before the liquid heat resistant material is dried, wherein, when the liquid heat resistant material is applied, an uneven shape including a concave portion and a convex portion is formed on a surface of the liquid heat resistant material on the electrode mixture layer.
The closest prior art is Katayama, Otsuka and Miyahisa.
Katayama and Otsuka together teach a method of producing an electrode body having a multilayer structure including a current collector, a positive electrode mixture layer, a heat-resistant layer and a shutdown layer, wherein the heat-resistant layer may be applied to the positive electrode mixture layer as a film-forming slurry and then attaching the shutdown layer to the film-forming slurry and then drying the slurry. 
Miyahisa teaches an electrode protective film having grooves formed therein.  However, the grooves of Miyahisa are not formed in the electrode protective film while the electrode protective film is in a liquid state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727